Wood, J. J. C. Conlan died in 1885, leaving- Mrs. O. V. Conlan, his widow, and James G. Conlan and Mrs. Clyde McDaniel, Ms only cMldren. He owned in fee certain land in Crittenden and Lee countiés. His widow on January 31, 1908, by quitclaim deed conveyed her dower and homestead interests in the Lee County lands to James G. Conlan and Mrs. Clyde McDaniel. On the same day for valuable consideration by quitclaim deed James G. CoMan and his wife, Mrs. Effie N. CoMan, and his sister, Mrs. McDaniel, conveyed all their interests in the Crittenden County lands to Mrs. O. V. Conlan. Mrs. Effie N. Conlan joined in the deed relinquishing her dower and homestead rights. On the same day Mrs. McDaniel for a valuable consideration conveyed her one-half interest in the Lee County lands to F. D. Granger, who in turn conveyed to J. M. Baker. James G. Conlan was indebted to Goodman Brothers in the sum of $3,575 for which he, his mother and sister on March 25, 1907, executed and delivered their joint and several promissory notes amounting in the aggregate to $3,582, due in one, two, three, four and five years respectively, bearing interest from maturity until paid at 10 per cent, per annum. To secure the payment of these notes James G. Conlan and Mrs. O. Y. Conlan, Mrs. McDaniel and her husband, executed their deed of trust on all the lands they owned in Crittenden and Lee counties. Mrs. Effie Conlan joined in the trust deed relinquishing all her dower and homestead interests. The debt was the separate debt of James G. Conlan. His mother and sister signed the notes and deed of trust solely for the accommodation of James G. Conlan. James G. Conlan paid the first note, due March 25, 1908, of $825 before his death, which occurred on June 27, 1908. He died without issue and left surviving him his mother, his sister and his widow. Mrs. O. Y. Conlan died intestate December 15, 1910, leaving her only heir Mrs. McDaniel. . Mrs. Effie Conlan, after the death of her husband, took possession of the undivided one-half interest in the Lee County lands of which her husband died seized and with rents arising from these lands and partly from her own means paid the remaining four notes secured by the deed of trust on the land to Goodman Brothers and J. M. Baker. A suit was instituted by Mrs. McDaniel against Mrs. Effie N. Conlan et al. in the Lee Chancery Court to quiet title to land in Lee County and for the rents and profits against Mrs. Effie N. Conlan. In that suit Mrs. Conlan made her answer a cross-complaint in which she set up that she had paid the notes of her husband, James G. Conlan, and asked that her homestead and dower interests in the lands be set apart to her and that she be subrogated to the rights of Goodman Brothers and J. M. Baker, the" holders of the notes, and that a lien be declared in her favor on the husband’s undivided interest in the lands and that unless the same be paid that the lands be sold, etc. As a result of that suit the court dismissed Mrs. McDaniel’s complaint for want of equity and entered a decree in favor of Mrs. Conlan subrogating her to the rights of Goodman Brothers in the deed of trust of $3,655.50 with interest at the rate of 10 per cent, per annum and decreed that the same was a lien on the lands to which Mrs. McDaniel was seeking to have the title quieted in Lee County and directed that unless the same were paid that the lands be sold to satisfy the same and appointed a commissioner to execute the decree. That case was appealed to this court. See McDaniel v. Conlan, 134 Ark. 519. The court concluded its opinion in the following language: “The decree of the court is affirmed except as to the amount of interest allowed Mrs. Conlan, as to this the decree is reversed and the cause is remanded with directions to enter a decree in accordance with this opinion and for such other and further proceedings as is necessary to execute its decree.” On the remand of that cause to the lower court, the chancery court heard the same upon the mandate and the record as set out in the original decree. The court found the facts substantially as above set forth and entered a decree awarding to Mrs. Effie Conlan homestead and dower rights in an undivided one-half interest in certain lands in Lee County which were described in the decree, which were owned by her husband at the time of his death and further decreed that she have and recover from Mrs. Clyde McDaniel the sum of $3,827.01, with interest to be satisfied wholly against the lands which were described in the decree, being the undivided interest of her husband in those lands subject to Mrs. Conlan’s homestead and dower rights, and appointed a commissioner to make sale of the lands if the amount of the decree were not paid. The court also decreed that if the undivided one-half interest of James Gr. Conlan in the lands in Lee County were not sufficient to satisfy the debt, the commissioner should then proceed to sell his interest in the Crittenden County lands. The above decree was entered on January 7, 1919. On the- 15th of February, 1919, this present suit was instituted in the Lee Chancery Court by Mrs. McDaniel against Mrs. Effie N. Richards, formerly Conlan, J. M. 'Baker, Goodman Brothers and Julius Goodman, trustee. In her complaint she set up the facts substantially as above set forth and alleged that she had paid the sum of $3,791 to the commissioner who under the last decree of the Lee Chancery Court was threatening to carry into effect the directions of that decree and to sell her lands for the purpose of satisfying same. She prayed judgment against the defendants for that sum and asked that she be subrogated to the rights of Goodman Brothers, J. M. Baker and Mrs. Effie N. Richards, under the deed of trust and that she have a decree for the sum she had paid and that the same be declared a lien on the lands described therein and that same be sold to satisfy the same. Mrs. Effie N. Richards was the only party upon whom service was had and she alone appeared in the action. She demurred to the complaint, which demurrer the court sustained. The plaintiff declined to plead further and a decree was entered dismissing the complaint for want of equity, from which is this appeal. The decree of the chancery court was correct. The facts set forth in the complaint show clearly that the rights of all the parties in the present litigation were in issue and fully determined by the decree of the chancery court entered January 7, 1919. Instead of paying the sum awarded to the appellee, Mrs. Effie (Conlan) Richards by that decree, appellant, if she conceived that she was aggrieved thereby, should have appealed therefrom. When a complaint on its face shows that a cause of action stated therein was between the same parties and involving the same subject-matter as that determined or which could have been determined in a former suit between them, the complaint fails to state a cause of action which the plaintiff can maintain against the defendant and is demurrable. The demurrer in such case will be treated as a plea of res juMcaba, and the case disposed of the same as if such formal plea had been filed. The name of a pleading is immaterial. Here the complaint shows that the parties to the present action were the same as in the former suit; that that suit involved the same subject-matter and that all the issues that could be determined here could have been determined in the former suit. The decree in that case must, therefore, be considered as a final determination. Affirmed.